              Case 2:18-cr-00162-JLR Document 55 Filed 01/24/19 Page 1 of 2




 1                                                            The Honorable James L. Robart
 2
 3
 4
 5
 6
                          UNITED STATES DISTRICT COURT FOR THE
 7                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 8
 9    UNITED STATES OF AMERICA,                     NO. CR18-162JLR
10                            Plaintiff,
                                                    MOTION TO SEAL THE
11                                                  GOVERNMENT’S OPPOSITION
                         v.                         TO DEFENDANT’S MOTION TO
12
                                                    SUPPRESS EVIDENCE AND
13                                                  EXHIBITS
      HANY VELETANLIC,
14
                              Defendant.
15
16
17         The United States of America, by and through Brian T. Moran, United States
18 Attorney for the Western District of Washington, and Matthew D. Diggs, Assistant
19 United States Attorney for said District, respectfully requests that the Government’s
20 Opposition to Defendant’s Motion to Suppress Evidence and related Exhibits be sealed
21 due to the sensitive information contained within.
22         DATED this 24th day of January, 2019.
23                                           Respectfully submitted,
24
                                             BRIAN T. MORAN
25                                           United States Attorney
26
27                                           /s/ Matthew Diggs
                                             MATTHEW DIGGS
28                                           Assistant United States Attorney
     Government’s Motion to Seal - 1                                     UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     U.S. v. Hany Veletanlic/CR18-162JLR
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
              Case 2:18-cr-00162-JLR Document 55 Filed 01/24/19 Page 2 of 2




1                                    CERTIFICATE OF SERVICE
2          I hereby certify that on January 24, 2019, I electronically filed the foregoing with
3 the Clerk of the Court using the CM/ECF system, which will send notification of such
4 filing to all registered parties.
5
6
                                              s/ Anna Chang
7                                             Anna Chang
8                                             Paralegal
                                              United States Attorney=s Office
9                                             700 Stewart Street, Suite 5220
10                                            Seattle, Washington 98101-1271
                                              Phone: (206) 553-7970
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Government’s Motion to Seal - 2                                       UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     U.S. v. Hany Veletanlic/CR18-162JLR
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
